DETAILED ACTION
This action is in response to communications filed 1/28/2021:
Claims 1-19 and 22 are pending
Claims 20-21 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "portion of interest". There is insufficient antecedent basis for this limitation in the claim. 
Some of the various dependent claims similarly recites “portion of interest” but lacks proper antecedent basis [e.g. claim 4 among others]. 

Claim 22 lacks proper antecedent basis for “the audio scene,” “the two or more input…,” “the at least one further input audio signal,” and “point of interest.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 12-13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvinen et al (US20160125867, hereinafter “Jarvinen”).
Regarding claim 1, Jarvinen teaches a method (¶41, method) for spatial audio processing on basis of two or more input audio signals that represent an audio scene and at least one further input audio signal that represents at least part of the audio scene (Fig. 3, plurality of input signals that represents the audio scene), the method comprising
identifying a portion of interest in the audio scene (¶112, audio objects are identified within an audio scene); 

generating, on basis of the at least one further input audio signal, a complementary audio signal that represents the point of interest in the audio scene (Fig. 3, comfort audio objects [user defined] are generated on the basis of at least one additional audio input signal); and 
combining the complementary audio signal with the spatial audio signal to create a reconstructed spatial audio signal (Fig. 4, mixed audio signals are generated that comprise of audio objects of spatial audio and comfort audio objects).
Regarding claim 2, Jarvinen teaches further comprising receiving the two or more input audio signals as two or more digital audio signals recorded on basis of a sound captured by respective microphones of a microphone array (¶92, digital microphone array records digital audio signals).
Regarding claim 3, Jarvinen teaches further comprising receiving the at least one further input audio signal as at least one further digital audio signal recorded on basis of a sound captured by respective one or more further microphones (¶92, digital microphones record digital audio signals).
Regarding claim 6, Jarvinen teaches wherein identification of the point of interest comprises receiving an indication of the point of interest as user input (¶217, user can give indication of locations of audio objects).
Regarding claim 7, Jarvinen teaches wherein identification of the point of interest comprises
extracting, on basis of the two or more input audio signals, spatial parameters that are descriptive of the audio scene represented by the two or more input audio signals (¶112, various spatial parameters [e.g. direction of each sound source, the distance of each sound source from the listener, the loudness of each sound source] can be determined on the audio signals); and 

Regarding claim 12, Jarvinen teaches wherein processing the two or more input audio signals comprises suppressing ambience of the audio scene within the point of interest (¶141, various noisy audio objects can be suppressed).
Regarding claim 13, Jarvinen teaches wherein processing the two or more input audio signals comprises generating, on basis of the two or more input audio signals, 
a first signal that represents directional sound sources of the audio scene (¶175, mid signal), and 
a second signal that represents ambience of the audio scene such that the ambience corresponding to the point of interest is suppressed (¶175, side signal).
Regarding claim 22, it is rejected similarly as claim 1. The apparatus with processor, memory, and computer code can be found in Jarvinen (¶7, apparatus comprising processor, memory, computer code and programs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et al (US20160125867, hereinafter “Jarvinen”) in view of Vilermo et al (US20180206039, hereinafter “Vilermo”).
Regarding claim 4, Jarvinen fails to explicitly teach wherein identification of the point of interest comprises identifying, for a plurality of predefined spatial portions of the audio scene, whether the respective spatial portion represents the point of interest.
Vilermo teaches wherein identification of the point of interest comprises identifying, for a plurality of predefined spatial portions of the audio scene, whether the respective spatial portion represents the point of interest. (Fig. 2, microphones are set within the audio capture device therefore they can only capture a predefined spatial portion of an audio scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Jarvinen) with the audio capture device (as taught by Vilermo). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving sound direction analysis by using a capture device that is symmetrical in shape and microphone locations (Vilermo, ¶71).
Regarding claim 5, Jarvinen in view of Vilermo teaches wherein said plurality of predefined spatial portions comprises a plurality of spherical sectors (Vilermo, ¶44, omnidirectional microphone would have a capture shape similar to a sphere).
Regarding claim 8, Jarvinen in view of Vilermo teaches wherein extracting said spatial parameters comprises 
extracting a respective dedicated set of spatial parameters for the plurality of predefined spatial portions of the audio scene (Jarvinen, ¶112, various spatial parameters [e.g. direction of each sound source, the distance of each sound source from the listener, the loudness of each sound source] can be determined on the audio signals); and 
identifying the point of interest comprises identifying a predefined spatial portion at least in part on basis of the dedicated set of spatial parameters extracted for the respective predefined spatial 
Regarding claim 14, Jarvinen in view of Vilermo teaches wherein generating the first signal comprises 
identifying a predefined number of input audio signals originating from respective microphones that are closest to the direction of arrival identified for a directional sound source of the audio scene (Vilermo, ¶60, microphone ‘nearest’ or ‘nearer’ to the estimated DOA may be selected as a ‘reference’ microphone); 
 7 time-aligning other identified input audio signals with the one that originates from a microphone that is closest to the direction of arrival identified for said directional sound source (Vilermo, ¶60, the other selected microphone audio signals can then be time aligned with the audio signal from the ‘reference’ audio signal); and 
providing the first signal as a linear combination of the identified and time-aligned input audio signals (Vilermo, ¶60, time-aligned microphone signals may then be summed to form the mid signal).
Regarding claim 15, Jarvinen in view of Vilermo teaches wherein generating the second signal comprises providing the second signal as a linear combination of said one or more input audio signals (Vilermo, ¶60, the side signals may be created by using two or more microphones [i.e. by combining one or more of the plurality of ambient signals] for creating the multiple side signals).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et al (US20160125867, hereinafter “Jarvinen”) in view of Vilermo et al (US20180206039, hereinafter “Vilermo”) in further view of Wang et al (US20090190774, hereinafter “Wang”).
Regarding claim 16, Jarvinen in view of Vilermo fail to explicitly teach wherein generating the second signal comprises applying a beamforming to the two or more input audio signals such that directions of arrival corresponding to the point of interest are suppressed.
Wang teaches wherein generating the second signal comprises applying a beamforming to the two or more input audio signals such that directions of arrival corresponding to the point of interest are suppressed (abstract, beamforming technique can be used to amplify signals from one direction while attenuating signals from another direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of beamforming (as taught by Wang) to the audio source separation system (as taught by Jarvinen in view of Vilermo). The rationale to do so is to use a known technique to improve similar devices in the same way to achieve the predictable result of improving source separation through calibration (Wang, abstract).
Regarding claim 17, Jarvinen, Vilermo, and Wang teaches wherein applying the beamforming comprises steering one or more nulls of a beamformer towards directions of arrival corresponding to the point of interest (Wang, ¶87, the null of a beamformer can be set towards a direction of the sound that is undesirable).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen et al (US20160125867, hereinafter “Jarvinen”) in view of Alexandridis et al (US20150156578, hereinafter “Alexandridis”).
Regarding claim 18, Jarvinen fails to explicitly teach wherein generating the complementary audio signal comprises:
identifying at least one of the at least one further input audio signal that originates from a respective microphone that is within or close to the point of interest; and 

Alexandridis teaches wherein generating the complementary audio signal comprises:
identifying at least one of the at least one further input audio signal that originates from a respective microphone that is within or close to the point of interest (¶235-236, more than one microphone array can be used to determine more than one signal that is close to the sound source [point of interest]); and 
generating, on basis of the identified at least one further input audio signal, the complementary audio signal that represents the point of interest in the audio scene (¶235, the closest array [which provides the best SNR] would be expected to the sound source that best represents the point of interest in the audio scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sound source separation methods (as taught by Jarvinen) for the sound source separation technique (as taught by Alexandridis). The rationale to do so is to substitute one well known sound source separation technique for another to yield the predictable result of using a readily available parameter value (e.g. SNR) to determine which source is closest to which microphone.

Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above claims will also need to overcome the above 35 USC 112b rejections.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651